IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-30926
                             Summary Calendar



                                 GEORGE LABRY,

                                                       Plaintiff-Appellant,

                                    versus

   JOHN MAMOULIDES; PAUL CONNICK, JR.; KERNAN A. HAND; PHILIP
      RAMONE; HARRY LEE; HARRY CONNICK, SR.; PEGGY MARTIN,

                                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 98-CV-3664-L
                          --------------------
                            February 1, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     George Labry, Louisiana inmate #78769, proceeding pro se,

appeals the district court’s dismissal of his claims brought

pursuant to 42 U.S.C. § 1983.           Labry contends that the defendants

were not entitled to immunity.

     Labry     has   abandoned    any   appeal   of   the   district   court’s

dismissal of his habeas claims for failure to exhaust and the

dismissal of his claims pursuant to Heck v. Humphrey, 512 U.S. 477,

486-87 (1994), by failing to assert these issues in this court.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987) (issues not asserted on appeal are abandoned).

     We review the district court’s dismissal of a prisoner’s

complaint as frivolous pursuant to 28 U.S.C. § 1915A for an abuse

of discretion.    Martin v. Scott, 156 F.3d 578, 579-80 (5th Cir.

1998), cert. denied, 527 U.S. 1041 (1999).                The district court

concluded that Judge Hand was entitled to absolute immunity because

the actions of which Labry complained were taken in Judge Hand’s

judicial capacity and were within his jurisdiction. Labry does not

challenge this reasoning and any such challenge would be frivolous.

See Mays v. Sudderth, 97 F.3d 107, 110-11 (5th Cir. 1996) (judges

are absolutely immune from damages for acts performed in the

exercise of judicial functions).

     “Prosecutors enjoy absolute immunity for those activities

`intimately associated with the judicial phase of the criminal

process.’”      Kerr   v.   Lyford,       171    F.3d   330,   336    (5th    Cir.

1999)(quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).                    “A

prosecutor’s absolute immunity will not be stripped because of

action that `was in error, was done maliciously, or was in excess

of his authority; rather, he will be subject to liability only when

he has acted in the `clear absence of all jurisdiction.’”                     Kerr,

171 F.3d at 337 (citation omitted).

     Labry’s allegations against the district attorney defendants

concerned    Labry’s   indictment     and       prosecution    on    murder    and

aggravated rape charges.     These actions involve the initiation and

prosecution of criminal charges and are shielded by immunity.                  See


                                      2
id.   Further, Labry’s claims against the Orleans Parish District

Attorney concerned his convictions for aggravated rape. Labry has

not shown that his conviction has been reversed or that the

judgment has been called into question. His claims are thus barred

under Heck, 512 U.S. 477, 486-87.    The judgment of the district

court is AFFIRMED.   See Bickford v. Int’l Speedway, 654 F.2d 1028,

10131 (5th Cir. 1981) (dismissal may be affirmed on alternative

grounds).

      AFFIRMED.




                                 3